Title: Editorial Note: Jefferson’s Letter to Philip Mazzei
From: 
To: 


                        Jefferson’s Letter to Philip MazzeiEditorial Note
                        On 24 Apr. 1796, Jefferson wrote a lengthy epistle to his former neighbor Philip Mazzei, who was by then living in Pisa (Document I). While the letter primarily discussed Mazzei’s lingering business affairs in Virginia and relayed news of his old friends, a single paragraph transformed this piece of private correspondence into the notorious “Mazzei letter” that plagued Jefferson for the remainder of his life. Its publication on 25 Jan. 1797 in the Paris Gazette Nationale ou Le Moniteur Universel with four added paragraphs of commentary highly critical of American foreign policy (Document II) and subsequent appearances in American newspapers beginning in May 1797 thrust Jefferson  into the very center of partisan controversy and made him the target of intense Federalist attack. A letter that he had written as a private citizen, at a time of deep discouragement over the Jay Treaty and general disenchantment with the direction of politics in America, was made public without his knowledge and in a context entirely different from that in which he had written it. By the time of its publication he had become the vice president of the United States and the recognized leader of the Republican opposition. The stinging criticisms that Jefferson had made of the Federalists in the spring of 1796 came back to haunt him on several occasions: in the summer and fall of 1797, during the second session of the Fifth Congress in early 1798, in the souring of his relations with George Washington, as a campaign issue in the election of 1800, and even as late as 1824 when he was still defending his judgments and blaming the furor on mistranslation and deliberate misinterpretation of his words, referring to the perverted text as “a pliant and fertile text of misrepresentation of my political principles.” Observed Merrill Peterson, “No single writing from Jefferson’s pen pursued him so remorselessly beyond the grave.”
                        The responsibility for moving the letter onto the public stage rests squarely with Mazzei, who shortly after receiving it eagerly copied (in English) the pertinent paragraph and sent it to at least two friends. One copy went to Giovanni Fabbroni, a young Florentine scholar whom Mazzei had hoped to entice to Virginia and with whom Jefferson had corresponded. Another was dispatched to the Dutch banker Jacob Van Staphorst, who rebuked Mazzei for his lack of “prudence and delicacy” in allowing the personal correspondence of a friend to be circulated without his permission. A third copy, as indicated by Mazzei’s endorsement on the letter from Jefferson, must have gone to Giovanni Lorenzo Ferri de Saint-Constant, a writer who became acquainted with Mazzei in Holland, where Ferri served as a tutor for the children of the French ambassador. Mazzei presumably intended the paragraph for transmittal to the Moniteur, a newspaper with which he had had dealings in the past. It is not implausible that Ferri was also the translator of the paragraph into French, as he previously had translated writings by Mazzei.
                        The translation into French evidently was made directly from the English, although Jefferson seems to have surmised that Mazzei had prepared an Italian translation and arranged for its printing in a Florence newspaper (TJ to Madison, 3 Aug. 1797, discussed below in this note). The Editors, however, have found no trace of an Italian publication and conclude that the letter’s dateline of “Florence” merely indicates that the Moniteur received the piece from there. Mazzei apparently did translate it into Italian at some point, however, for on 26 June 1797 he dispatched a “draft of a translation” that he said he had made for “someone who does not understand English” to Paolo Garzoni, a member of a wealthy family in Lucca who occupied a series of diplomatic posts. Although  no copy in Mazzei’s hand of an Italian translation has been found, one in what appears to be a clerk’s hand is in a collection of letters and other documents appended to the manuscript of his memoirs (Document IV). Those memoirs, with the miscellaneous appended documents, including the translation of Jefferson’s letter, were first published thirty years after Mazzei’s death.
                        Three and a half months after the extract’s appearance in France, the Federalist editor of the New York Minerva, Noah Webster, obtained a copy of the French newspaper from Epaphras Jones, a New York City merchant and ship owner who had recently returned from France. Webster arranged to have the extract and the Moniteur’s subjoined paragraphs translated into English and printed in the 2 May issue of his newspaper (Document III). Subsequent mentions of it appeared in the Minerva on 3, 4, 6, 8, and 19 May. When Jones requested the return of his French newspaper, Webster made a copy for himself and had it certified by James Kent on 22 May. Webster also noted that Timothy Pickering, then secretary of state, “sent to me for the original paper, and had the letter in the original with a translation, if I mistake not, published in the Gazette of the United States” (NN: Webster Papers). After its publication there on 4 May, Pickering had his own copy prepared (MHi: Pickering Papers) and certified by his chief clerk for his files (on 3 June). Pickering returned the newspaper to Webster. The extract in the Moniteur, of unclear lineage, had by then become the official version of Jefferson’s letter, from which all American subsequent versions derived.
                        Webster published Jefferson’s letter—or, more accurately, an English translation of a French translation of a portion of it—along with the Moniteur’s subjoined paragraphs, and a footnote suggesting the French version contained a mistake. Several Federalist papers followed the lead of the Minerva and the Gazette of the United States in publishing the document, beginning with a 4 May printing in Philadelphia in William Cobbett’s Porcupine’s Gazette. Many of them reproduced everything from the Minerva, while some included only the actual paragraphs from Jefferson’s letter and the Moniteur’s editorial additions. Letters to the editors and additional commentary often appeared in subsequent issues. The Gazette of the United States even published, on 31 May, the French version as it had appeared in the Moniteur, “there being some talk of inaccuracy in the translation.”
                        In a highly charged and partisan atmosphere, Vice President Jefferson became an easy target for Federalist criticism. His letter was used to justify the  claim of President Adams and the Federalists that the Republicans were more loyal to France than they were to America, even “treasonable” and “traiterous” as Webster suggested. Jefferson was portrayed as the leader of a dangerous faction, the head of a French party. The New York Herald; A Gazette for the Country on 14 June warned against foreign attachments of any kind, associated Jefferson directly with a foreign interest, and observed that it “never had much doubt” that Jefferson had penned the letter. In August and September the Gazette of the United States reprinted from the Virginia Gazette and General Advertiser a series of articles by “Americanus” addressed to the “Citizens of America.” Highly critical of Jefferson, the pieces analyzed relations between France and the United States, describing France’s participation in the American Revolution as self-interested and dramatically announcing in the 23 Sep. issue that the French government’s intention was to “overturn” the present American government and “place ourselves in the ‘fraternal,’ or rather infernal, grip of France.”
                        Benjamin Bache’s Philadelphia Aurora on 5 May 1797 was the first Republican newspaper to enter the fray on Jefferson’s behalf. Putting aside the question of the letter’s authorship, which, Bache noted, he was “not competent to determine,” the editor of the Aurora nonetheless judged the description of conflict and political parties the letter offered to be “substantially correct.” Other sympathetic newspapers took a variety of approaches, not always consistent ones: the letter could not have been written by any well informed American because of a misstatement in the first sentence; Jefferson might not have been the author, and ought to be allowed to make a public statement to that effect; and finally, even if the author had expressed such thoughts, they merely reflected reality. The editor of the New York Argus, for example, inquired why Webster, who had his pen dipped, as usual, in the “Sink Pot of Malignity,” could not wait for Jefferson’s reply before judging. Whether Jefferson was the writer or not, the Argus proclaimed, the letter portrayed “in real colours, undeniable facts.” It was the very accuracy of these facts, according to the Boston Independent Chronicle and Universal Advertiser, that caused the Federalists to “cry out.” Both Federalist and Republican newspapers challenged the vice president to deny explicitly that the letter was his or accept responsibility for it. This call reverberated across American newspapers from spring to fall of 1797. The Gazette of the United States began by noting on 5 May that if the letter was not by Jefferson, it was by someone who was “no stranger to the style and sentiments of the Vice President.” By 31 May the paper pronounced Jefferson’s silence “complete evidence” of his guilt. On 2 June The Medley or New Bedford Marine Journal published the letter with appended remarks and noted that it had refrained from earlier publication in order to give Jefferson a chance to disown it.
                        Jefferson learned of the letter’s publication on 9 May 1797 at Bladensburg, Maryland, where he breakfasted on his way to Philadelphia to attend the special  session of Congress recently summoned by Adams. Jefferson’s extant correspondence, however, contains no mention of the affair until the summer, when in a letter of 12 July James Monroe urged him to acknowledge authorship, declaring that as a free man he was entitled to express his sentiments in a private letter, which had been made public without his knowledge or consent. Jefferson may have consulted with Monroe in Philadelphia, where the two attended a dinner party on 1 July, shortly after the American minister’s return from France. When Jefferson conveyed Monroe’s opinion to Madison in early August, Madison counseled just the reverse, although he said he would “converse with Col. Monroe” on the subject. Madison reasoned that it might be “ticklish” to “say publickly yes or no to the interrogatories of party spirit” and that an open avowal would force him into “disagreeable explanations, or tacit confessions.” John Page later echoed Madison’s sentiments, suggesting that if Jefferson “were the Author of the Letter to Mazzei” the language and “strong metaphorical Expressions” were suited to the “Taste and disposition” of the correspondent, and “not intended for public view.”
                        Jefferson’s dilemma, as he explained it to Madison, was that he could not completely disown the publication because “the greatest part” was his in substance. It was in this letter to Madison that Jefferson first laid out the primary theme of his defense—that in reference to British influence he had written “forms,” which had been incorrectly translated as “form,” and that the substitution of the singular for the plural had greatly distorted his meaning. He also formulated what must have seemed a highly plausible hypothesis—that the letter had migrated from English to Italian to French, and then back to English. The similarity between Jefferson’s explanation to Madison and Tench Coxe’s description three years later of the letter’s metamorphosis may indicate that the vice president had also consulted with Coxe before leaving Philadelphia for Monticello. Jefferson maintained a determined public silence on the issue.
                        The letter was commonly interpreted by Federalists as a thinly disguised personal attack upon George Washington, whom the majority of his contemporaries were certain Jefferson saw as one of the prime “Samsons in the field and Solomons in the council.” Jefferson in fact had criticized the former president in late 1794 and 1795 for pursuing a policy that favored Britain over France and for allowing himself to be the spokesman for a “faction of Monocrats” in his attacks on the democratic societies. Jefferson’s assessment of the former president had, as Dumas Malone observed, “reached its historical nadir.” Nonetheless, he refrained from attacking Washington’s character or probity. As he wrote to William Branch Giles, Washington “errs as other men do, but errs with integrity.” Relations between the two men were strained, however. Their final exchange of letters, properly polite and chiefly about agriculture, occurred after Jefferson had penned the letter to Mazzei, but before Washington learned of it. When the letter did become public, the former president made no public response to the remarks. Almost thirty years later, Jefferson observed that  “there never passed a word, written or verbal, directly or indirectly, between Genl. Washington and myself, on the subject of that letter” and denied that Washington would ever “have degraded himself so far as to take to himself the imputation in that letter on the ‘Samsons in combat.’”
                        Although the “Mazzei letter” itself did not cause the severing of relations between these two distinguished Virginians, it did serve as the backdrop for and perhaps even an impetus toward the rupture. A letter from Jefferson’s nephew Peter Carr dated 25 Sep. 1797, signing himself “John Langhorne” from Albemarle County and purporting to be the friend and sympathizer of Washington in resisting the “unmerited calumny” and “unjust aspersions” that had recently been flung at him, precipitated the final break. John Nicholas of Charlottesville informed Washington on 18 Nov. that Langhorne was really connected to some of his “greatest and bitterest enemies,” and that living within “cannon shot of the very head-quarters of Jacobinism” and knowing the former president had been deceived “in the principles and professions of friendship of certain characters in this quarter,” he thought it right to alert Washington. In a letter of 9 Dec. Nicholas made it explicit: Langhorne was the nephew of “your very Sincere friend Mr Jefferson.” Carr’s hope, it seemed clear, was to lure Washington into saying something negative about Jefferson or the Republicans that could be leaked to newspapers. On 22 Feb. 1798, Nicholas referred again to the insincerity of Jefferson’s (“that man’s”) friendship and twice mentioned the letter to Mazzei. Although Washington maintained his discreet silence in public, his mention to Nicholas, after consulting with his nephew Bushrod Washington, of his shaken “belief in the sincerity of a friendship, which I had conceived was possessed for me,” is an indication that the Mazzei incident, through the Langhorne episode, had touched him. Even after Washington’s death, the Gazette of the United States on 13 Feb. 1800 found an excuse to recur to the letter: “At a time when America is overwhelmed with grief, when a whole country with the exception of a few individuals, is deploring the loss of the great and good WASHINGTON, whatever relates to him, naturally rushes upon our thoughts.” The letter from Jefferson to Mazzei “some time ago cannot be forgotten,” as “high wrought calumny on him who was their SAMSON in the field, and their SOLOMON in council.” And in case the nation had forgotten the whole text of the letter, the Gazette reprinted it.
                        Pointed allusions to the thoughts expressed in the letter surfaced in the second session of the Fifth Congress in 1798. The letter became a vehicle for praising the wisdom of Washington and the Federalists and criticizing dangerous opinions. Discussion on the foreign intercourse bill turned on whether the House had a role in deciding upon the size and cost of the foreign establishment or whether the executive had the exclusive authority to select his foreign ministers and establish their salaries. Connecticut Federalist Joshua Coit on 28 Feb. 1798 alluded to “certain opinions” held by many persons in the country that made it necessary for the president to inquire carefully into the views of  individuals who were to be appointed to office. As evidence for these disturbing opinions he read a paraphrase of Jefferson’s letter, including the first of the Moniteur’s supplementary paragraphs, “said to be written by a person high in office in this Government. While Coit expressed his hope that no such sentiments were to be found in America, the evidence was “too strong that a sort of political enthusiasm existed, which seemed to take to itself exclusive republicanism” and held opinions “too much like those which he had cited.” In a lengthy critique of the Republicans as the war party and defense of Washington’s “system of national independence and fair neutrality,” Robert Goodloe Harper on 2 Mch. attributed the Mazzei letter to Jefferson and cited it as an example of the vice president “stigmatizing” Washington’s program as one of “ingratitude and injustice to France.” Also echoing Jefferson’s language, but using it in an implicit defense of him, Albert Gallatin on 1 Mch. delivered a sustained address that rebuked those who would consider “highly criminal” the very expression of the opinion “that there exists in America a Monarchico, Aristocratic Faction who would wish to impose upon us the substance of the British Government.” Jefferson’s position, in short, could not have been “a very pleasant one,” as Theodore Sedgwick observed in a letter to fellow Federalist Rufus King. He noted that Jefferson, while presiding over the Senate, had “more than once” heard from the floor “Philipics pronounced against the author of the letter to Mazzei.” Attacks in the Federalist press paralleled the jibes at Jefferson in the Congress. He was, claimed the Gazette of the United States in a sly allusion to his paleontological interests, a “great Mammoth of faction.”
                        In the year leading up to the election of 1800, references to the letter continued to appear in a variety of public forums by anti- and pro-Jefferson forces. At a banquet for Alexander Hamilton in Boston on 19 June 1800, a toast was proposed to “The Mechanics of the U.S. May they never act as the Journeymen of Jacobinism; nor as Master-workmen in the Mazzeian Babel.” The editor of the Aurora on 6 July 1799 published a toast made to “the author of the declaration of independence, who prefers the activity of republicanism to the calm of despotism,” language that explicitly echoed the phrases of Jefferson’s letter. The Gazette of the United States, which reprinted the toast on 8 Aug., found the phrases “highly obnoxious and rebellious.” “Brutus” in Georgia chided one Mr. H—y, whose fourth of July oration had strayed from the intended purpose of such addresses, calling to mind and perpetuating the independence of the United States, to a reviling of Jefferson, the “head of a French party in America,” and “the greatest villain in existence.” The evidence cited for Jefferson’s wickedness was his authorship of the Mazzei letter. The letter, in short, could serve as a convenient touchstone for summing up everything that was objectionable about Jefferson’s candidacy, and newspapers did not hesitate to cite it when politically useful. John Marshall, offering his “almost insuperable objections” to a Jefferson presidency, concluded that “the Morals of the Author of the letter to Mazzei cannot be pure.”
                        
                        As a result of the intensely personal attacks on him that the “Mazzei letter” prompted, Jefferson became considerably more circumspect in his correspondence. In the weeks immediately following the publication in the Minerva he warned his correspondents to take precautions so that the contents of his letters would not make their way into newspapers. The “hostile use” and the liberty of the press in “mutilating whatever they can get hold of,” he said, necessitated his taking this step. The Frenchman Constantin François Chasseboeuf Volney, who visited and corresponded with Jefferson and Madison, in reassuring Madison that nothing he wrote him would find its way into the newspapers promised that he would “not be Mr. Mazzei.” Jefferson never chastised Mazzei for making public the contents of the letter or communicated to his former neighbor the serious consequences of his indiscretion. Yet although Jefferson’s epistolary record notes the receipt of four letters that Mazzei wrote during 1797, Jefferson did not reply to his old friend until 29 Apr. 1800. That letter, Jefferson observed, would be “short, contain private news only, nothing of politics, and without my name.”
                        During his eight years as president Jefferson wrote to Mazzei infrequently, not nearly as often as Mazzei wrote him. His first communication with the Tuscan after becoming chief executive, dated 17 Mch. 1801, was without a signature and would “hazard nothing but small and familiar matters.” After a hiatus of more than three years and well into his first term as president, Jefferson apologized for his negligence but explained that he scarcely wrote “a letter to any friend beyond sea.” He went on to observe that the pressure of public business had circumscribed his private correspondence and he worried as well about the probability of his “letters to miscarry, be opened and made ill use of.” Cautious though he claimed to be about commenting on political subjects, however, Jefferson could not resist a brief reprise of the sentiments he had expressed to Mazzei on 24 Apr. 1796: “the great body of our country are perfectly returned to their antient principles, yet there remains a phalanx of old tories and monarchists more envenomed as all their hopes become more desperate” (TJ to Mazzei, 18 July 1804). Apparently feeling confident about the opinions of that great body of the country and the potential for his second term as president, Jefferson also sent Mazzei a copy of his second inaugural address, “an account of practice” on the “declaration of principles” that he had set forth in 1801 (TJ  to Mazzei, 10 Mch 1805). Whatever lessons Jefferson had learned from his letter of 24 Apr. 1796, he apparently still found it tempting to send some political news across the water and he saw no reason not to retain Mazzei’s friendship.
                    